Citation Nr: 0318913	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  01-09 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1957 to 
November 1957 and from August 1958 to July 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The veteran subsequently perfected this appeal.

The Board remanded this case in October 2002 to afford the 
veteran the opportunity for a hearing before a member of the 
Board.  A hearing before the undersigned was held at the RO 
in March 2003.  A transcript of that hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal with regard to the sufficiency of new and 
material evidence to reopen a claim of entitlement to service 
connection for residuals of a neck injury.

2.  In October 1997, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for the residuals of a neck 
injury.
 
3.  Since the October 1997 Board decision, private medical 
evidence has been added to the record that suggests that the 
veteran's cervical spine disability is related to his active 
military service.  This evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.



CONCLUSIONS OF LAW

1.  The October 1997 Board decision that determined that new 
and material evidence had not been submitted sufficient to 
reopen a claim of entitlement to service connection for 
residuals of a neck injury is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1997); currently 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  New and material evidence has been submitted since the 
final October 1997 Board decision and the claim of 
entitlement to service connection for the residuals of a neck 
injury is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his claim of 
service connection for residuals of a neck injury and a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the veteran's claim of entitlement to service 
connection for the residuals of a neck injury was originally 
denied in December 1994 and subsequently in June 1995.  The 
veteran did not appeal these rating actions.  In October 
1996, the veteran requested to reopen his claim and in 
October 1997, the Board determined that new and material 
evidence had not been submitted sufficient to reopen his 
claim, essentially finding that the evidence submitted was 
not relevant or probative to the issue of whether the 
veteran's current neck problems were incurred in or 
aggravated by service.  The Board's 1997 decision is final 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7104(b) (West 2002).

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  Therefore, the Board 
will consider whether new and material evidence has been 
submitted since the final October 1997 Board decision.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, supra.  

Pertinent evidence of record at the time of the Board's 
October 1997 decision includes the veteran's statements and 
contentions, service medical records, Social Security 
Administration decision and selected records, and a 1996 
private x-ray report.

The veteran contends that he injured his neck at Ft. Riley 
and again at Ft. Campbell during jump school and that his 
injury has caused arthritis and degenerative disc disease.  
Service medical records indicate that in January 1959, the 
veteran complained of malaise, neck pain, and a rash.  On 
examination for separation in July 1961, the veteran's spine 
was determined to be normal on clinical evaluation.  

The September 1993 Social Security Administration decision 
indicates that the veteran was awarded disability benefits 
and that the medical evidence established various problems 
including acute and chronic cervical and lumbosacral strain.  

A September 1996 private x-ray report of the cervical spine 
indicates moderate disc space narrowing C5-T1 levels, with 
obliteration of spinal foramina on the left side with C5-C6 
as described.  

Since the October 1997 Board decision, additional evidence 
has been added to the record including 2 statements from Dr. 
G. Weiss.  In a September 1999 statement, Dr. Weiss indicated 
that the veteran was under his neurologic care for the 
treatment of multiple medical conditions including a 
herniated nucleus pulposus at C5-6 and C7-T1 with bulging at 
C6-7 and left C6 radiculopathy.  Dr. Weiss stated that "[i]t 
is my opinion that his cervical spine conditions are most 
likely as a result of the job duties that he performed while 
he was in active duty as a Paratrooper in 1958 and 1959."  
In a December 1999 statement, Dr. Weiss stated that "[i]t is 
my professional medical opinion that this patient's injuries 
of the cervical area are a direct result due to his 
paratrooper duties that he performed while in the Army during 
1958 and 1959."

The statements from Dr. Weiss are new as they have not 
previously been considered.  The Board also finds the 
statements to be material because they suggest that the 
veteran's current neck disability was incurred during active 
military service.  It is the Board's view that this evidence 
may be considered to bear directly and substantially upon the 
specific matter under consideration, that is, whether the 
veteran has a current neck disability that is related to his 
period of active military service or events therein, and to 
be of such significance that it must be considered together 
with all of the evidence to fairly decide the merits of the 
veteran's claim.  Accordingly, the Board concludes that the 
veteran has submitted evidence that is new and material, and 
the claim for service connection for residuals of a neck 
injury is reopened.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for the residuals of a neck injury, the appeal is 
granted.


REMAND

Since the veteran's claim for service connection for the 
residuals of a neck injury has been reopened, the Board must 
address the merits of the service connection claim.  On 
review, the Board has determined that additional development 
is necessary.  Accordingly, further appellate consideration 
will be deferred and this case is REMANDED to the RO for the 
following actions:

1.  The claims folder must be reviewed to 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  

2.  The RO should request the veteran's 
medical records from Dr. Vernon Hart, 
1782 Brian Station Road, Lexington, 
Kentucky 40505.  A current authorization 
is of record.

3.  The RO should request the veteran's 
medical records from the Brevard VA 
outpatient clinic for any treatment for a 
neck disability for the period from 1999 
to the present.

4.  The RO should request the following 
records from the Social Security 
Administration: all medical records upon 
which a September 1993 award of 
disability benefits was based.

5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for the 
residuals of a neck injury.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



